     Case 20-02834          Doc 51   Filed 02/20/20 Entered 02/20/20 17:42:16            Desc Main
                                      Document     Page 1 of 19


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                                               )   Chapter 11
                                                     )
LINDRAN PROPERTIES, LLC (SHORELINE)                  )   Case No. 20-02834
                                                     )
                          Debtor.                    )   Hon. Jack B. Schmetterer
                                                     )
                                                     )

   DECLARATION OF SCOTT N. SCHREIBER PURSUANT TO BANKRUPTCY RULES
      2014 AND 2016 IN SUPPORT OF THE APPLICATION TO AUTHORIZE THE
              RETENTION AND EMPLOYMENT OF CLARK HILL PLC
                           AS BANKRUPTCY COUNSEL
     ________________________________________________________________________


            I, Scott N. Schreiber, hereby declare:

            1.     I am an attorney duly licensed to practice before the United States District Court

  for the Northern District of Illinois and a member of the law firm of Clark Hill PLC, located at

  130 E. Randolph Street, Suite 3900, Chicago, Illinois 60601.

            2.     I respectfully submit this Declaration in connection with the application of the

  above-captioned debtor and debtor in possession (the “Debtor”) to retain and employ Clark Hill

  PLC and the members, attorneys, and paralegals of Clark Hill PLC (collectively, “Clark Hill”) as

  its bankruptcy counsel.

            3.     I have personal knowledge of the matters set forth herein. If called upon to testify,

  I could testify competently to the facts contained herein.

            4.     To the best of my knowledge, none of the partners, associates or paralegals of

  Clark Hill are related to any judge of the United States Bankruptcy Court of the Northern

  District of Illinois.



                                                     1
  223091633.10

  223091633.v10
  Case 20-02834       Doc 51     Filed 02/20/20 Entered 02/20/20 17:42:16            Desc Main
                                  Document     Page 2 of 19


          5.    To the best of my knowledge, except as set forth herein, Clark Hill does not hold

or represent any interest adverse to the Debtor within the meaning of section 327(a) of the title

11, United States Code (the “Bankruptcy Code”).

          6.    To the best of my knowledge, Clark Hill is a "disinterested person" as such term

is defined in section 101(14) of the Bankruptcy Code. To the best of my knowledge:

                (a)    Clark Hill is not a creditor, an equity security holder, or an insider of the
                       Debtor.

                (b)    Clark Hill is not and was not, within 2 years before the Petition Date, a
                       director, officer, or employee of the Debtor.

                (c)    Clark Hill does not have an interest materially adverse to the interest of
                       the Debtor’s estate or of any class of creditors or equity security holders,
                       by reason of any direct or indirect relationship to, connection with, or
                       interest in, the Debtor, or for any other reason

          7.    To the best of my knowledge, Clark Hill does not have any connection with the

Debtor, its creditors, the United States trustee, any person employed in the office of the United

States Trustee, or any other party in interest or their respective attorneys or accountants, within

the meaning of Fed. R. Bankr. P. 2014(a), except for the following:

                (a)    Prior to the commencement of the Debtor’s chapter 11 case, Clark Hill
                       rendered services to Better Housing Foundation, an Ohio not-for-profit
                       corporation (“BHF”). BHF is the sole member and manager of the
                       Debtor. BHF has separate counsel in this bankruptcy case. BHF is not a
                       creditor or guarantor of the Debtor.

                (b)    Prior to the commencement of the Debtor’s chapter 11 case, BHF was
                       served with a subpoena from the Securities and Exchange Commission
                       seeking records related to the events that preceded current ownership’s
                       involvement in BHF and its affiliates. Clark Hill has and continues to
                       represent BHF in that investigation. BHF has paid Clark Hill separately
                       for those services and Clark Hill is working against a retainer for those
                       services being provided to BHF.

                (c)    Prior to the commencement of the Debtor’s chapter 11 case, Clark Hill
                       rendered services to the Debtor and several affiliates of BHF, described

                                                 2
223091633.10

223091633.v10
  Case 20-02834       Doc 51    Filed 02/20/20 Entered 02/20/20 17:42:16              Desc Main
                                 Document     Page 3 of 19


                      below. BHF and each of the affiliates below are separate entities. Each of
                      the affiliates owns separate collateral and has separate and distinct
                      creditors from each other. None of the assets of the affiliates described
                      below are cross collateralized for the obligations of the other.

                (d)   Clark Hill has rendered services in the past, is currently rendering services,
                      and may render services in the future to BHF Chicago Housing Group B
                      LLC., an affiliate of the Debtor (“Portfolio B”), on matters unrelated to the
                      Debtor or its chapter 11 case. The sole member and manager of Portfolio
                      B is BHF. Portfolio B is an Illinois not-for-profit entity that owns a
                      portfolio of low-income housing on the south side of Chicago. Portfolio B
                      is not a creditor or guarantor of the Debtor.

                (e)   Clark Hill has rendered services in the past, is currently rendering services,
                      and may render services in the future to BHF Chicago Housing Group C
                      LLC., an affiliate of the Debtor (“Portfolio C”), on matters unrelated to the
                      Debtor or its chapter 11 case. The sole member and manager of Portfolio
                      C is BHF. Portfolio C is an Illinois not-for-profit entity that owns a
                      portfolio of low-income housing on the south side of Chicago. Portfolio C
                      is not a creditor or guarantor of the Debtor.

                (f)   Clark Hill has rendered services in the past, is currently rendering services,
                      and may render services in the future to 2017 IAVF Windy City Fox Run,
                      LLC, 2017 IAVF Windy City Parkside LLC, 2017 IAVF Windy City
                      Shaddle, LLC, and 2017 IAVF Windy City Villabrook LLC (collectively,
                      “Portfolio D”). The sole member and manager of Portfolio D is BHF.
                      Portfolio D consists of Illinois not-for-profit entities that own portfolios of
                      low-income housing on the south side of Chicago. Clark Hill currently
                      represents Portfolio D in litigation against Paperstreet Properties
                      (“Paperstreet”), the former property manager for Portfolio D. Paperstreet
                      was also the former property manager for the Debtor and Paperstreet is a
                      creditor of the Debtor. The Debtor may hold the same or similar claims as
                      Portfolio D against Paperstreet. Clark Hill also represents Portfolio D in
                      other matters unrelated to the Debtor or its chapter 11 case. Portfolio D is
                      not a creditor or guarantor of the Debtor.

                (g)   Clark Hill has rendered services in the past, is currently rendering services,
                      and may render services in the future to 2018 Blue Island LLC, an affiliate
                      of the Debtor (“Portfolio E”). The sole member and manager of Portfolio
                      E is BHF. Portfolio E is an Illinois not-for-profit entity that owns a
                      portfolio of low-income housing on the south side of Chicago. Clark Hill
                      currently represents Portfolio E in litigation against Paperstreet, the former
                      property manager for Portfolio E. Paperstreet was also the former property
                      manager for the Debtor and Paperstreet is a creditor of the Debtor. The
                      Debtor may hold the same or similar claims as Portfolio E against

                                                3
223091633.10

223091633.v10
  Case 20-02834       Doc 51    Filed 02/20/20 Entered 02/20/20 17:42:16            Desc Main
                                 Document     Page 4 of 19


                      Paperstreet. Clark Hill also represents Portfolio E in other matters
                      unrelated to the Debtor or its chapter 11 case. Portfolio E is not a creditor
                      or guarantor of the Debtor.

                (h)   BHF is the sole member of Portfolio B, Portfolio C, Portfolio D and
                      Portfolio E (collectively, the “Affiliated Entities”). None of the assets of
                      the Debtor or any Affiliated Entities are cross-collateralized with any asset
                      of any other Affiliated Entities. Neither the Debtor nor BHF is a guarantor
                      for any of the Affiliated Entities.

                (i)   In early to mid-2019, in order to finance rehabilitation and repair cost
                      incurred by the Debtor, Portfolio D and E made unsecured loans to the
                      Debtor. Specifically,

                         1. 2018 Blue Island LLC loaned the Debtor $549,909.22
                         2. 2017 IAVF Windy City Foxrun LLC loaned the                     Debtor
                            $222,638.41
                         3. 2017 IAVF Windy City Shaddle LLC loaned the                    Debtor
                            $67,663.96
                         4. 2017 IAVF Windy City Villabrook LLC loaned the                 Debtor
                            $85,589.99
                         5. 2017 IAVF Windy City Parkside LLC loaned the                   Debtor
                            $41,808.24

                      On or about January 30, 2020, while Portfolio D and E were represented
                      by separate counsel, Portfolio D and E entered into an agreement waiving
                      their claims against the Debtor. The waiver agreement is without
                      prejudice to the rights of the Portfolio D bond trustee and the Portfolio E
                      bond trustee (in both cases UMB, N.A. as the duly-appointed and acting
                      successor trustee (also the “Trustee”) to assert claims against the Debtor.
                      Clark Hill did not represent either Portfolio D or Portfolio E in
                      connection with the 5 separate unsecured loans described above or the
                      waiver.

                (j)   UMB Bank, N.A. (“UMB”) became successor Trustee of Portfolio A in
                      May 2019. Prior to May 2019, Wilmington Trust served as the Trustee of
                      Portfolio A. At the time of its appointment, UMB was aware that Clark
                      Hill represented the Debtor and that Clark Hill has rendered services in the
                      past, is currently rendering services, and may render services in the future
                      to UMB on matters unrelated to the Debtor or its chapter 11 case. UMB
                      consented to Clark Hill’s representation of the Debtor in this case. No
                      attorney representing the Debtor has represented UMB on any matters and
                      no attorney representing UMB has represented the Debtor. Clark Hill has
                      also instituted a conflicts wall to ensure that no attorneys representing the
                      Debtor or UMB communicate while the Debtor’s bankruptcy case is

                                                4
223091633.10

223091633.v10
  Case 20-02834       Doc 51     Filed 02/20/20 Entered 02/20/20 17:42:16             Desc Main
                                  Document     Page 5 of 19


                       pending. All of the services Clark Hill has rendered in the past, is
                       rendering, and may render in the future to UMB originate from and are
                       carried out in Texas, and all of these services rendered are to UMB in its
                       capacity as a national bank. Clark Hill has not previously and is not
                       providing any services related to UMB in its capacity as an indenture
                       trustee. For 2019, the last full year in which Clark Hill rendered services to
                       UMB, the total revenue Clark Hill derived from UMB was approximately
                       $920,000, or approximately 0.3% of Clark Hill’s annual revenue.

                (k)    Clark Hill has rendered services in the past, is currently rendering services,
                       and may render services in the future to TIAA Commercial Finance, Inc.
                       f/k/a Everbank Commercial Finance, Inc. (“TIAA”) on matter unrelated to
                       the Debtor or its chapter 11 case. No attorney representing the Debtor has
                       represented TIAA on any matters, and the Debtor will hire special counsel
                       in the event the Debtor and TIAA are adverse and an action is to be
                       brought against TIAA. The Debtor owes TIAA $81.22.

                (l)    Clark Hill has rendered services in the past to Office Depot and RealPage,
                       Inc., unsecured creditors of the Debtor, on matters unrelated to the Debtor
                       or its chapter 11 case. Clark Hill does not currently have any active
                       matters with Office Depot or RealPage, Inc.

                (m)    On February 3, 2020, Daniel V. Kinsella joined Clark Hill PLC as senior
                       counsel in the firm’s Labor & Employment group in the Chicago office.
                       Mr. Kinsella represents Lakeshore Recycling Systems LLC
                       (“Lakeshore”) solely with respect to its labor and employment matters,
                       has never represented Lakeshore on any matters related to the Debtor, and
                       will not represent the Debtor in this matter.

I will supplement this Declaration if I become aware of any additional connections.

          8.    Clark Hill and the Debtor entered into an engagement letter that set forth the

terms and services related to Clark Hill’s representation of the Debtor and Clark Hill’s

compensation (the “Engagement Letter”). Pursuant to Federal Rule of Bankruptcy Procedure

2016(b) and Local Rule 2016-1, a copy of the Engagement Letter is attached as Exhibit 1.

          9.    The professional services that Clark Hill expects to render to the Debtor include,

but shall not be limited to, the following:

                (a)    providing legal advice with respect to the Debtor’s powers and duties as
                       debtors in possession in the management of their assets;

                                                 5
223091633.10

223091633.v10
    Case 20-02834       Doc 51       Filed 02/20/20 Entered 02/20/20 17:42:16                  Desc Main
                                      Document     Page 6 of 19



                 (b)     providing legal advice with respect to the Debtor’s obligations to taxing
                         bodies and other government agencies;

                 (c)     pursuing the sale of the Debtor’s property, including, without limitation,
                         approval of bid procedures, review and evaluation of alternative bids,
                         negotiations with parties, administration of an auction, appearance at sale
                         hearings;

                 (d)     providing all real estate services related to the transaction, sale, and
                         transfer of the Debtor’s assets;

                 (e)     pursuing confirmation of a plan and approval of a disclosure statement;

                 (f)     preparing, on behalf of the Debtor, all necessary applications, motions,
                         answers, orders, reports and other legal papers as required by applicable
                         bankruptcy or non-bankruptcy law, as dictated by the demands of the
                         cases, or as required by the Court, and representing the Debtor in any
                         hearings or proceedings related thereto;

                 (g)     appearing in Court and protecting the interests of the Debtor before the
                         Court; and

                 (h)     performing all other legal services for the Debtor which may be necessary
                         and proper in this case.

          10.    Clark Hill intends to apply for compensation and reimbursement for expenses in

accordance with sections 330 and 331 of the Bankruptcy Code, the Federal Rules of Bankruptcy

Procedure, the Local Rules of this Court and other procedures that may be fixed by this Court.

          11.    The Trustee1 and the Debtor have negotiated and agreed to a carve-out from the

Trustee’s collateral, which consists of (i) the Professional Fee Carve-Out; and (ii) the Closing

Cost Surcharge, as detailed in the attached Exhibit 2. Prior to commencing this case, the Debtor

entered into a “Stalking Horse” agreement with PRE Holdings, 14 LLC (“PRE”), an unrelated

third party, to acquire the Debtor’s assets, subject to higher and better offers. PRE made a


1 The “Trustee” shall mean UMB Bank, N.A., the duly-appointed and acting successor trustee under the indentures
for the Multifamily Housing Revenue Bonds: Shoreline Portfolio Project (Series 2016A, Taxable Series 2016B,
Subordinate Series 2016C).
                                                      6
223091633.10

223091633.v10
  Case 20-02834        Doc 51     Filed 02/20/20 Entered 02/20/20 17:42:16               Desc Main
                                   Document     Page 7 of 19


$150,000 earnest money deposit in connection with that agreement (the “Earnest Money”). PRE

received $50,000 of the Earnest Money pursuant to a promissory note between BHF and PRE.

The Trustee consented to the Debtor using $50,000 of Earnest Money to pay Clark Hill prior to

the Petition Date, to fund the initial pre-filing, filing fees, and costs of this case (the “Retainer”).

See Exhibit A. If PRE is the successful bidder for the Debtor’s assets, the Earnest Money will be

a credit towards the closing costs, with PRE repaying $50,000 to BHF. Neither the Debtor nor

Clark Hill has an obligation to refund the Retainer. To the extent the Retainer was not used prior

to commencing this case, it will be available to pay post-petition fees and expenses that are

approved by this Court.

          12.   As of the Petition Date, there was $7,332.50 remaining of the Retainer. The

remainder of the Retainer is being held in one of Clark Hill’s trust accounts and will not be

applied to post-petition fees and costs until further order of the Court.

                13.     Clark Hill has advised the Debtor that the current hourly rates applicable

to the principal attorneys proposed to represent the Debtor are as follows:

                (a)     Scott N. Schreiber              $775.00 per hour
                (b)     Kevin H. Morse                  $650.00 per hour
                (c)     Chad M. Poznansky               $580.00 per hour
                (d)     Reginald D. Cloyd               $425.00 per hour

Other persons employed by Clark Hill will render services to the Debtor as needed. Generally,

Clark Hill’s hourly rates are in the following ranges: Attorneys: $350.00 - $990.00 per hour and

Paralegals: $150.00 – $275.00 per hour. The Debtor understands that the hourly rates set forth

above are subject to periodic adjustments in the ordinary course of Clark Hill’s business, as the

market may require or due to other conditions.




                                                   7
223091633.10

223091633.v10
Case 20-02834   Doc 51   Filed 02/20/20 Entered 02/20/20 17:42:16   Desc Main
                          Document     Page 8 of 19
Case 20-02834   Doc 51   Filed 02/20/20 Entered 02/20/20 17:42:16   Desc Main
                          Document     Page 9 of 19




                Exhibit 1
  Case 20-02834                    Doc 51   Filed 02/20/20 Entered 02/20/20 17:42:16        Desc Main
                                             Document     Page 10 of 19




                                                                              Clark Hill
                                                                              130 East Randolph Street
                                                                              Suite 3900
                                                                              Chicago, IL 60601
 Scott N. Schreiber                                                           T 312.985.5900
 T 312-985-5595                                                               F 312.985.5999
 F 312-985-5984
 Email: SSchreiber@ClarkHill.com                                              clarkhill.com



                                                  October 3, 2019


BY ELECTRONIC MAIL

Lindran Properties LLC
c/o Better Housing Foundation, Inc., Manager
4 Dunbar Road
Palm Beach Gardens, Florida 33418
Email: abelew@consiliumcp.com

          Re:         Engagement Letter for Legal Services – Lindran Properties LLC

Dear Andy:

        This letter serves to record the terms of our engagement to represent Lindran Properties
LLC, as client (the “Company”), as bankruptcy counsel in connection with the restructuring of the
Company’s secured debt and, if necessary, filing of a chapter 11 bankruptcy case for the Company.
We agree that the scope of our services in the matter is as follows: (1) to negotiate with the
Company’s secured creditors for the restructuring of all secured debt; (2) to provide legal advice
with respect to the Company’s powers and duties as a debtor-in-possession in the management and
disposition of its assets; (3) to assist the Company in preparing or amending, if applicable, the
bankruptcy schedules and statement of financial affairs and other ordinary and customary
documents relating to a Chapter 11 case; (4) to prepare all necessary applications, motions,
answers, order, reports, and other legal papers, including, without limitation, procedures and
agreements for the sale of all or substantially all of the Company’s assets, as dictated by the
demand of the chapter 11 case; (5) to pursue confirmation of a plan and approval of a disclosure
statement; and (6) to perform all other legal services for the Company that may be necessary and
proper in the chapter 11 case.

        Before performing any of the services set forth above, it is our firm’s policy to require an
advance payment retainer. The Company has paid an initial “advance payment retainer” in the
amount of $25,000.00 (the “Initial Retainer”) for the services set forth above. The Company agrees
that the Initial Retainer may be supplemented from any earnest money deposit received pursuant
to an executed Letter of Intent, for the purchase of assets, and approved by the Company’s secured
creditors (collectively, the “Advance Payment Retainer”). The Advance Payment Retainer shall
be treated as earned upon receipt and deposited into the firm’s regular operating or general business



222449377.1
Case 20-02834   Doc 51   Filed 02/20/20 Entered 02/20/20 17:42:16   Desc Main
                          Document     Page 11 of 19
  Case 20-02834     Doc 51   Filed 02/20/20 Entered 02/20/20 17:42:16     Desc Main
                              Document     Page 12 of 19
Lindran Properties LLC
October 3, 2019
Page 3


        LINDRAN PROPERTIES LLC accepts and agrees to be bound by the foregoing.


                                        LINDRAN PROPERTIES LLC
                                        By: Better Housing Foundation, Inc.



                                        By:
                                              Andrew Belew, President


                                        Date: 10/15/2019




222449377.1
  Case 20-02834       Doc 51      Filed 02/20/20 Entered 02/20/20 17:42:16             Desc Main
                                   Document     Page 13 of 19



                          STANDARD TERMS OF ENGAGEMENT
                               FOR LEGAL SERVICES

       This statement provides the standard terms of our engagement as your lawyers. Unless
modified in writing by mutual agreement, these terms will be an integral part of our agreement
with you. Therefore, we ask that you review this statement carefully and contact us promptly if
you have any questions.

              GENERAL RIGHTS      AND RESPONSIBILITIES OF CLIENTS OF THE FIRM

        A client of the firm has the right to: (A) expect competent representation by the firm; (B)
determine the purposes to be served by the legal representation, so long as those purposes are legal
and do not violate the firm’s obligation to the profession or to the judiciary; (C) be kept reasonably
informed about the status of the matter and have the firm respond promptly to reasonable requests
for information; and (D) terminate the representation at any time, with or without cause, subject to
the obligation for payment of legal services provided and costs incurred by the firm.

        A client of the firm has the responsibility to: (A) obey all orders issued by a court or other
tribunal concerning your matter; (B) be candid and truthful with the firm and the court or other
tribunal; (C) pay the firm as provided by this agreement and by any other agreements with the
firm; and (D) respond promptly to the firm’s requests for information. A client may not: (A)
demand that the firm use offensive tactics or treat anyone involved in the legal process with
anything but courtesy and consideration; (B) demand any assistance which violates the Rules of
Professional Conduct; or (C) pursue or insist upon a course of action which the firm reasonably
believes to be illegal, fraudulent, offensive or unwise. The firm may terminate this agreement for
reasons permitted under the Rules of Professional Conduct.

                                   OBLIGATIONS OF A LAWYER

       All lawyers are required to observe and uphold the law, including applicable court rules;
and are governed by Rules of Professional Conduct that pertain to our relationship with a client,
with third persons, other professionals and the courts. All of these laws and rules apply to our
representation of you, and we welcome your inquiry about them.

                                      WHOM WE REPRESENT

         The person or entity whom we represent is the person or entity identified in our engagement
letter and does not include any affiliates or related parties of such person or entity, such as parent
companies, subsidiaries, sibling entities, and/or other affiliates; or employees, officers, directors,
shareholders of a corporation, partners of a partnership, members of an association or limited
liability company, and/or other constituents of a named client unless our engagement letter
expressly provides otherwise.




222449377.1
  Case 20-02834       Doc 51      Filed 02/20/20 Entered 02/20/20 17:42:16             Desc Main
                                   Document     Page 14 of 19


                                    THE SCOPE OF OUR WORK

        You should have a clear understanding of the legal services we will provide. Any questions
that you have should be dealt with promptly.

        We will at all times act on your behalf to the best of our ability. Any expressions on our
part concerning the outcome of your legal matters are expressions of our best professional
judgment, but are not promises or guarantees to achieve a specific result. Such opinions are
necessarily limited by our knowledge of the facts and are based on the state of the law at the time
they are expressed. Your obligation to pay our fees and other charges as provided in this letter is
not in any way contingent upon a result or results in the matter.

        Our attorney-client relationship will be considered ended upon the earliest of (a) our
completion of services in the matter(s) for which you have engaged us, (b) notification by you to
us that you desire to terminate such services, or (c) notification by the firm of termination of our
attorney-client relationship.

                           WHO WILL PROVIDE THE LEGAL SERVICES

         Customarily, each client of the firm is served by a principal attorney contact. The principal
attorney should be someone in whom you have confidence and with whom you enjoy working.
You are free to request a change of principal attorney at any time. Subject to the supervisory role
of the principal attorney, your work or parts of it may be performed by other lawyers and paralegals
in the firm. Such delegation may be for the purpose of involving lawyers or paralegals with special
expertise in a given area or for the purpose of providing services on an efficient and timely basis.

  PRESERVATION OF EVIDENCE AND COMMUNICATION PROTOCOL IN LITIGATED MATTERS

       All evidence of any nature that is arguably relevant to this matter, including but not limited
to documents (whether hard copy or electronic) and other physical evidence, must be preserved.
Moreover, scheduled routine destruction of any stored records (whether hard copy or electronic)
must be suspended immediately until after this matter is concluded. Failure to do so may result in
sanctions by a court or tribunal.

        In order to preserve the attorney-client privilege that attaches to our communications, it is
important that all future oral communications about this matter occur only in the presence of a
Clark Hill attorney. Further, all written communications about the matter should be directed to a
Clark Hill attorney. You recognize that, while convenient and sometimes necessary,
communications transmitted by internet, mobile and other electronic means may not be entirely
secure. Therefore, in communicating by such means you accept the risks that such
communications may not be protected by the attorney-client privilege, and we agree that no party
will be liable for any loss, damage, expense, harm or inconvenience resulting from the loss, delay,
interception, corruption, or alteration of any such communications due to any reason beyond that
party’s reasonable control.




222449377.1
  Case 20-02834       Doc 51     Filed 02/20/20 Entered 02/20/20 17:42:16            Desc Main
                                  Document     Page 15 of 19


                                    HOW FEES WILL BE SET

         Unless our engagement letter provides otherwise, our fees will be charged on an hourly
basis, i.e., time expended multiplied by the hourly rates of our lawyers and other professionals.
Among the factors we consider in determining the staffing of the matter and the fees charged are:

        •      The novelty and complexity of the issues presented, and the skill required to
               perform the legal services;• The fees customarily charged in the community for
               similar services and the value of the services to you;

        •      The amount of money or value of property involved;

        •      The time constraints imposed by you as our client and other circumstances, such as
               an emergency closing, the need for injunctive relief from court, or substantial
               disruption of other office business;

        •      The experience, reputation and expertise of the lawyers performing the services.

       We will keep accurate records of the time we devote to your work, including conferences
(both in person and over the telephone), negotiations, factual and legal research and analysis,
document preparation and revision, travel on your behalf, and other related matters. We record
our time in tenths of an hour.

        The hourly rates of our lawyers and other professionals are adjusted periodically to reflect
current levels of legal experience, changes in overhead costs, and other factors.

        We are often requested to estimate the amount of fees and costs likely to be incurred in
connection with a particular matter. Whenever possible we will respond to your request by
furnishing an estimate based upon our professional judgment, but always with a clear
understanding that it is not a maximum or fixed fee quotation. The ultimate cost frequently is
more or less than the amount estimated.

                                RETAINER AND TRUST DEPOSITS

        Clients of the firm are commonly asked to deposit a retainer with the firm. Unless
otherwise agreed, the retainer deposit will be credited toward your unpaid invoices, if any, at the
conclusion of services. While the retainer is on deposit, you grant us a security interest in such
funds. At the conclusion of our legal representation or at such time as the deposit is unnecessary
or is appropriately reduced, the remaining balance or an appropriate part of it will be returned to
you.

       Deposits which are received to cover specific items will be disbursed as provided in our
agreement with you, and you will be notified from time to time of the amounts applied or
withdrawn. Any amount remaining after disbursement will be returned to you.

      All trust deposits we receive from you will be placed in a trust account for your benefit.
Your deposit will be placed in a pooled account unless you request a segregated account. By law,


222449377.1
  Case 20-02834       Doc 51     Filed 02/20/20 Entered 02/20/20 17:42:16             Desc Main
                                  Document     Page 16 of 19


interest earned on the pooled account is payable to a charitable foundation. Interest earned on a
segregated trust account will be added to the deposit for your benefit and will be includable in your
taxable income.

                                             EXPENSES

        Our invoices will reflect expenses for items such as long distance telephone, facsimiles,
document copying, printing and scanning, messenger and special delivery services, computerized
legal and other research systems, travel, and filing and recording fees, and may include charges
for extraordinary items (including secretarial overtime) that may be generated by the particular
demands of the project involved.

        If outside services such as court reporters, mediators, investigators, expert witnesses, or
photocopy services are retained or required, you will be responsible for paying for those services
directly to the service providers. Invoices may be sent by the provider directly to you, or we may
forward their invoices to you for payment directly to the provider. These invoices should be paid
within 30 days of receipt. We may advance certain expenses not exceeding $100.00, and require
that our clients directly pay, or deposit with us funds to pay, expenses exceeding $100.00.

                                  FILES AND OTHER MATERIALS

        Files generated in the matter will be retained by the firm as required by law, and thereafter
may be retained or destroyed, at our discretion. To the extent we retain them, we will provide you
reasonable access to matter files in accordance with applicable law, excluding firm files (firm
administrative records, time and expense reports, personnel and staffing materials, accounting
records, and internal lawyers’ work product, e.g., drafts, notes, internal memoranda, legal research,
and factual research). Matter files to which you are given access may be reproduced at your request
and at your expense. We reserve the right to make and retain copies of all documents generated
or received by us in connection with the matter. After our engagement in this matter ends, upon
your request and at your expense we will return any property you have entrusted to us, unless there
is a balance on your account. If there is a balance on your account, the firm will assert a retaining
lien on such property to the extent allowed by law. If you have not requested return of such
property within a reasonable time after our engagement in the matter ends, we may retain or
destroy such property at our discretion.

                                          TERMINATION

       You may terminate our representation at any time, with or without cause, by notifying us.
Your termination of our services will not affect your responsibility for payment of legal services
rendered, and costs, charges and expenses incurred before termination and in connection with an
orderly transition of the matter.

        The Rules of Professional Conduct list several types of conduct or circumstances that
require or allow us to withdraw from representing a client, including, for example: persistence in
a course of conduct which we reasonably believe to be criminal or fraudulent, insistence upon
pursuing an objective which we consider to be repugnant or imprudent, failure of a substantial



222449377.1
  Case 20-02834        Doc 51     Filed 02/20/20 Entered 02/20/20 17:42:16               Desc Main
                                   Document     Page 17 of 19


nature to fulfill an obligation after reasonable warning that it will result in our withdrawal, or other
good cause.

                       BILLING ARRANGEMENTS AND TERMS OF PAYMENT

        Our invoices will report the hours and rates for attorneys and other professionals on the
matter, and describe the work performed. Additional charges and expenses will be itemized.
Unless otherwise provided in our engagement letter, we will provide you with a bill on a monthly
basis. Payment is due on receipt. Any balance unpaid after 30 days of the date of the invoice shall
accrue interest at the rate of seven percent (7%) per annum. Payments shall be applied first to
collection costs and expenses, then to accrued interest, if any, and then to the unpaid invoice
amount.

        We will give you notice if your account becomes delinquent, and you agree to bring the
account or the retainer deposit current. If the delinquency continues and you do not arrange
satisfactory payment terms, we may withdraw from the representation and pursue collection of
your account either directly or through a third party service. We may also request permission of
any court in which we have filed an appearance on your behalf to allow us to withdraw as your
counsel, and you agree that non-payment of our fees is a valid basis for our request to so withdraw.
To the extent collection of your account becomes necessary, you agree that we may pursue
collection through a third party collection service, and that, in addition to any unpaid balance and
interest thereon, we will be entitled to recover all costs and expenses of collection, including
reasonable attorney fees.




222449377.1
Case 20-02834   Doc 51   Filed 02/20/20 Entered 02/20/20 17:42:16   Desc Main
                          Document     Page 18 of 19




                Exhibit 2
  Case 20-02834          Doc 51     Filed 02/20/20 Entered 02/20/20 17:42:16               Desc Main
                                     Document     Page 19 of 19


                                               EXHIBIT A

“Professional Fees Carve-Out” shall consist of the first $300,000 paid out from the proceeds of the
sale of the Property1 The Professional Fees Carve-Out, pursuant to 11 U.S.C. § 506(c), shall not be
subject to the liens of the Trustee or any other party asserting a lien in the proceeds of the sale, except
with respect to any amount remaining after the payment of all professional fees and expenses as
described herein. The Professional Fees Carve-Out shall be used to pay all fees and expenses of all
professionals employed by the Debtor, or any committee appointed during the Debtor’s Chapter 11
Case, pursuant to 11 U.S.C. § 327 in the Bankruptcy Case, in addition to the U.S. Trustee Quarterly
Fees, chapter 11 filing fees, copy costs and publication costs, subject to the caveats below.

The Debtor and the Trustee agree to renegotiate the Professional Fees Carve-Out in the event:

             the Debtor (solely at the direction of the Trustee) files any adversary complaint;

             the Debtor is required to respond to any adversary complaint filed by any other entity,
              comply with discovery commenced in an adversary proceeding, or go to trial on such
              adversary complaint;

             the Debtor (solely at the direction of the Trustee) files an appeal of any order entered by
              the Bankruptcy Court that affects the Debtor’s ability to consummate a sale to a buyer;

             the Debtor is required to respond to an appeal filed by any party to any order entered by
              the Bankruptcy Court that affects the Debtor’s ability to consummate a sale to a buyer; or

             the Debtor is required to file and or prosecute objections to any claim.

In addition to the Professional Fees Carve-Out, the Trustee agrees that the Debtor may surcharge the
Trustee’s collateral, pursuant to 11 U.S.C. § 506(c), to pay all normal and customary ‘seller-side’
closing costs (the “Closing Costs Surcharge”). Such seller-side costs typically include, but are not
limited to, the seller’s transfer taxes, title, escrow and wiring fees. The Closing Costs Surcharge for
the sale of the Property to PRE at the Purchase Price (as defined in the Agreement) shall not exceed
$35,000; however, the Closing Costs Surcharge shall increase an additional $1,000 for every
$100,000 the final purchase price exceeds the Purchase Price. For example, if the Property is sold to
an overbidder for $4,200,000, the Closing Costs Surcharge would be limited to $38,000.

The Professional Fees Carve-Out does not include the $50,000 Earned Earnest Money that, pursuant
to 11 U.S.C. § 506(c) and the execution of the Agreement, shall be paid to Debtor’s attorneys prior to
the Bankruptcy Case and in addition to the Professional Fees Carve-Out.




1 All capitalized terms not otherwise defined herein shall have the meaning ascribed in the Motion.

223054526.4
98305\394035\223054526.v4
